Citation Nr: 0715016	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1976 to April 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to an 
increased rating for service-connected lumbosacral strain, 
rated as 10 percent disabling.

The veteran initially requested to appear for a personal 
hearing before a Veterans Law Judge; however, his 
representative withdrew the veteran's request for a hearing 
upon receiving notification in July 2004 from the California 
State Prison that the veteran had been incarcerated based on 
a twenty-year sentence for a felony conviction of continued 
sexual abuse of a child under the age of 14 (2 counts).  


FINDINGS OF FACT

1.  The service-connected lumbosacral strain is manifested by 
complaints of pain with no more than slight limitation of 
motion or characteristic pain on motion.  

2.  Since September 26, 2003, the service-connected 
lumbosacral strain has not been productive of flexion of the 
thoracolumbar spine limited to more than 60 degrees, a 
combined range of motion of the thoracolumbar spine of more 
than 120 degrees, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis, ankylosis 
of the lumbar spine, or neurological deficit as a result of 
intervertebral disc syndrome.  

3.  The veteran has a separate non-service connected, 
unrelated disability of the lumbar spine that is manifested 
by spinal stenosis, disc bulging, nerve root impingement and 
possible herniated nucleus pulposus (HNP), which is more 
likely due to post-service industrial injuries, including a 
1999 Workman's Compensation injury, and not related to, or 
proximately caused, by the service-connected lumbosacral 
strain.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (prior 
to September 26, 2003); Diagnostic Codes 5237-5243 (in effect 
since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with substantially compliant 
notice in January 2002 and March 2004, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in supplemental 
statements of the case (SSOC) in February 2003, November 
2003, February 2004, January 2005 and November 2006, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

A letter sent to the veteran in April 2007 notified the 
veteran regarding disability ratings and effective dates in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a physical 
examination in conjunction with his claim for increase.  
Additionally, the veteran was given the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  38 U.S.C.A. § 5107(a) (West 
2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for 
adequate medical evaluation within the prison facility, or if 
unable to do so, having him examined by a fee-basis physician 
or requiring a VA physician to examine him.  See Bolton, at 
191.  In this case, however, there is no need for a 
subsequent VA examination because the current VA examination 
of record is adequate for purposes of rating the veteran's 
service-connected lumbosacral strain.  


II.  Increased Rating

The veteran seeks a higher rating for the service-connected 
lumbosacral strain, currently rated as 10 percent disabling.  
The veteran asserts that he is entitled to at least a 20 
percent rating for the service-connected back pain in 
addition to a separate rating for sexual dysfunction, and 
numbness and diminished reflexes in the right lower 
extremity.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

During the course of this appeal, the regulations governing 
rating service-connected disabilities of the spine were 
amended.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the both the former and the current schedular 
criteria are considered because, should an increased rating 
be warranted under the revised criteria, that award may not 
be made effective before the effective date of the change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006).

The veteran's service-connected lumbosacral strain is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (pre-2003) for lumbosacral 
strain.  Revised regulations for intervertebral disc syndrome 
(Diagnostic Code 5293) were made effective in September 2002, 
and revised regulations for all other disabilities of the 
spine were made effective in September 2003.  The record 
reflects that the RO provided the veteran with notice of the 
revised regulations in the November 2003 and 2005 SSOCs, 
described above.  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation required severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5292 (2002) which evaluates 
limitation of motion of the lumbar spine.  Prior to the 
regulatory change, a 10 percent disability evaluation was 
warranted for slight limitation of motion, a 20 percent 
disability evaluation was assigned for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  

A new rating formula for the spine became effective September 
26, 2003.  Lumbosacral strain (Diagnostic Code 5237) and/or 
degenerative arthritis of the spine (Diagnostic Code 5242) 
are to be rated pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

The next higher, 20 percent, rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Finally, traumatic arthritis, under Diagnostic Code 5010 is 
to be rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended.
Historically, service connection was granted for lumbosacral 
strain in a May 1979 rating decision.  An initial 
noncompensable rating was assigned effective from April 8, 
1978.  In a January 1982 rating decision, the noncompensable 
rating was increased to 10 percent, effective from October 
27, 1981, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  That rating was confirmed and continued in March 1985 
and again in January 1987.  

The veteran suffered a post-service injury to his lumbar 
spine on May 10, 1999.  The veteran had not previously 
complained of pain radiating down the right leg or of any 
radiculopathy associated with the back pain, as evidenced in 
VA examinations dated in December 1986 and earlier.  Private 
records from Kaiser Permenente dated from May 1999, 
subsequent to his post-service injury, show continuous and 
consistent complaints of chronic low back pain and right-
sided numbness.  

The veteran submitted a claim for an increased rating for his 
back disability in April 2000.  Private medical records dated 
one month earlier reveal that the veteran suffered an on-the-
job injury to his back in 1999 for which he had a Worker's 
Compensation Claim pending at that time.  A March 2000 
private examination report indicates that the veteran had 
been working full-time as a locksmith/carpenter for 18 years 
at the time of the injury in 1999.  His work included both 
door locks and drawer locks, and he spent 75-80 percent of 
his day bending, squatting, or kneeling in order to maintain 
the level of a lock.  At the time of the injury, the veteran 
reported a sudden onset of low back pain when closing a 
twenty-foot chain-link sliding gate.  The gate caught on the 
track and caused a sudden twisting movement in the back.  The 
pain was much worse the next day.

The veteran reported constant pain in the back that was made 
worse with overhead work and back extension.  Sitting longer 
than one hour caused right posterior thigh tingling.  The 
veteran experienced pain when wearing a backpack.  The 
veteran reported a long history of back problems; however, he 
had reportedly been operating at full functional capacity for 
the previous sixteen years.  The veteran explained that he 
first injured his back in the military, but then suffered 
nine separate post-service work-related back injuries at the 
Napa State Hospital.  The veteran felt that he recovered 
fully from those injuries and was able to function without 
compromise in all aspects of his job and recreationally going 
on backpack trips with his Boy Scout troop and performing 
housework and car mechanics without any problem for the 
previous sixteen years.  

The examiner indicated that since May 1999, the veteran had 
approximately thirty visits of physical therapy at Kaiser, 
and occupational health with Vaughn.  Osteopathic manual 
therapy was provided on two occasions.  The veteran attempted 
acupuncture and had injections for pain relief.  
Additionally, the veteran tried several medications including 
Vicodin and Flexeril.  Elavil was used to help with the 
neuropathic component of what was felt to be a meralgia 
paresthetica.  

On examination, the veteran had a prominent kyphosis through 
his lower thoracic spine.  His lumbar range of motion was 
within normal limits.  He was able to get his fingertips 17 
cm from the floor with his knees in a straight position.  
Straight leg raise was positive on the right at 60 degrees 
for tightness in his calf and hamstring.  He was tender to 
palpation over the right side at approximately L4 and again 
at L1.  He had good alignment throughout his lumbar and lower 
thoracic spine otherwise.  Sensation was normal in the L4-S1 
dermatomes bilaterally.  Reflexes were 2+ and symmetric at 
the quadriceps, gastocnemius and hamstrings.  

The examiner referred to an August 1999 magnetic resonance 
imaging (MRI) showing a slight bulge in the L5-S1 annulus 
without encroachment on the thecal sac or neural foramina.  
According to the examiner, the August 1999 MRI was 
essentially negative.  Electromyography performed in 
September 1999 was negative for a lumbosacral radiculopathy.  
Nerve conduction study of the right lateral femoral cutaneous 
nerve showed no response in February 22, 2000, and the 
examiner indicated that there was very often a false 
positive.  The veteran did have a Tinel's sign over his right 
lateral femoral cutaneous nerve.  He had a positive response 
to injection on that side as well.  The impression was 
lumbosacral strain; meralga paesthetica.  From a subjective 
standpoint, the examiner opined that the veteran's symptoms 
corresponded to slight constant back pain which increased to 
moderate with very heavy lifting or prolonged squatting, 
bending o carrying awkward loads.  The veteran also had 
slight occasional parasthesiae in the right anterior thigh.  
The examiner opined that, more likely than not, the above 
described disability was a result of the industrial injury on 
May 10, 1999.  There was no evidence of any pre-existing or 
concurrent disability unrelated to the industrial injury.  
The examiner acknowledged the veteran's prior history of past 
injuries and back pain; however there was no evidence of 
actual disability over the last sixteen years.  

A private examination report from the veteran's private 
orthopedist dated in June 2000 reveals the veteran's 
continued complaints of back pain in the low back, which was 
aggravated by sitting for ore than 30 minutes.  Driving for 
more than 30 to 45 minutes at a time increased his low back 
pain and pain in the right leg.  Prolonged bending or working 
in the squatting position increased his pain.  The veteran 
reported a definite increase in his pain since May 1999.  
Forward flexion of the lumbar spine was limited to 70 
degrees, extension was limited to 20 degrees and right and 
left side flexion was normal at 30 degrees each side.  
Straight leg raising on the right was painful at 50 degrees.  
Straight leg raising on the left was painless at 85 degrees 
and limited by hamstrings  The veteran had positive Lesagues 
maneuvers on the right with negative neck reinforcement and 
negative Lesagues maneuvers and negative neck reinforcement 
on the left.  Right Achilles deep tendon reflex was absent.  
Sensory examination showed a diffuse sensory change and 
dysethesia in the distribution of S1 on the lateral side of 
the right foot.  The diagnosis was L5-S1 disc herniation of 
the lumbosacral spine.  The examiner noted that the veteran 
had a long history of injuries to his low back beginning with 
a fall during military service which resulted in minor low 
back injury.  The veteran reportedly suffered recurrent 
injuries to his low back between 1978 and 1984 which were 
treated with medications and physical therapy.  The veteran 
reported that between 1984 and May 1999, he had no 
difficulties with his back other than very minor aching.

Importantly, the examiner opined that the veteran's present 
condition was directly related to his injury of May 10, 1999.  

At a VA examination in August 2000, the veteran reported low 
back pain about 4 times per week.  The pain usually occurred 
at the end of the day, and was relieved by taking 1000 mg of 
Naprosyn, 3 vicodin pills, and 30 mg of Flexeril.  The pain 
did not radiate.  There was no history of muscle atrophy or 
loss of motor power in the lower extremities.  There was no 
history of loss of bladder or bowel control.  There was no 
history of saddle anesthesia.  The veteran complained of 
slight dulling of sensation in the front of the right thigh.  
The pain was aggravated by prolonged sitting, prolonged 
driving and with certain maneuvers at work.  The veteran was 
not able to do prolonged sitting, repetitive bending or heavy 
lifting.  He was not able to carry a heavy back pack.  On 
examination, the veteran appeared comfortable and moved his 
upper extremities and trunk freely without any sign of 
guarding.  The veteran walked with a normal gait.  He was ale 
to walk on his heels and tip toes.  Lumbar lordosis and 
standing posture were normal.  The veteran complained of some 
pain on almost all test maneuvers including testing of range 
of motion of the lumbar spine.  Range of motion of the lumbar 
spine was slightly decreased.  There was no gross muscle 
atrophy or weakness noted in the lower extremities.  On 
sensory examination, there was some dullness over the right 
L4-5 dermatomes.  Deep tendon reflexes were positive at the 
knees and ankles, bilaterally.  Negative straight leg raises 
were noted on both sides in the sitting position.  Slight 
pain was elicited on all test maneuver that were down in the 
supine position.  The diagnosis was  history of intermittent 
episodes of low back pain over many years; objective elements 
of the examination were negative for L-S radiculopathy.  X-
ray studies revealed mild degenerative changes.

Additional private medical records from October 2001 and 
April 2002 note continued chronic lumbar pain attributed to 
an industrial injury.  

In sum, the evidence in this case reflects that the veteran 
has a service-connected lumbar strain that has always been 
manifested by low back pain and slight limitation of motion.  
After service, the veteran suffered additional injuries to 
his lumbar spine, most notably, an industrial injury in May 
1999 which left him with disc problems and accompanying 
radiculopathy.  The private medical records dated from the 
time of the May 1999 injury to the present clearly show, 
based on the actual medical findings, as well as the 
veteran's own self-reported history, that the veteran had 
little or no functional limitation with regard to his low 
back for at least a decade prior to the May 1999 accident.  
Furthermore, the private medical examiners in March 2000 and 
June 2000 specifically opined that the veteran's current 
symptoms were directly related to the industrial injury of 
May 1999.  No medical professional has opined otherwise, and 
there is no medical evidence of record to suggest that the 
veteran's current low back symptoms are in any way related to 
the service-connected lumbar strain.  

In light of the foregoing, there is no basis on which to 
assign a rating higher than 10 percent for the service-
connected lumbosacral strain, under either the old, or 
revised regulations for rating lumbosacral strain.  The 
medical evidence of record prior to the May 1999 injury 
demonstrates that the veteran's lumbar spine disability was 
manifested by no more than slight limitation of motion and/or 
characteristic pain on motion.  Muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position was not demonstrated prior to the 
industrial injury in May 1999.  Likewise, the veteran did not 
have ankylosis of the spine or intervertebral disc syndrome 
prior to May 1999.  

None of the increased symptomatology present after May 1999, 
such as increased limitation of motion, or increased muscle 
spasm has been attributed to the service-connected 
lumbosacral strain.  To the contrary, all the medical 
evidence of record attributes the current condition to the 
May 1999 injury.  

Likewise, with regard to the revised regulations in effect on 
and after September 26, 2003, no symptomatology associated 
with a rating in excess of 10 percent, if any, are shown as 
being associated with the service-connected lumbosacral 
strain.  For example, any additional limitation of motion of 
the lumbar spine noted after May 1999 has never been 
attributed to the service-connected lumbosacral strain; and 
any muscle spasm or guarding severe enough to resulting in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis or abnormal kyphosis is also not attributed 
to the service-connected lumbosacral strain.  The increased 
limitation of motion has always been attributed to the 
injuries sustained in May 1999.  

Subsequent to the injury in May 1999, the veteran exhibited 
an overall decreased range of motion and radiculopathy, and 
definite functional limitation; however, the increase in 
disability has, again, been attributed to the intervening 
injury of May 1999, and has never been considered by a 
medical professional to be part and parcel of the veteran's 
service-connected lumbosacral strain.  The veteran himself 
has admitted that he had little to no functional limitation 
for at least a decade prior to the injury in May 1999.  
Although the veteran does not have the requisite expertise 
where the determinative issue involves a question of medical 
diagnosis or causation, he is competent to testify as to his 
daily functional limitations.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In other words, the veteran is competent to 
describe his degree of pain and other symptoms; however, he 
is not competent to conclude that his current symptoms are 
manifestations of the service-connected lumbar strain.  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  

There is no basis to assign a rating in excess of 10 percent 
for the service-connected lumbosacral strain.  There is no 
dispute that the veteran has, since May 1999, suffered from 
more severe low back pain with radiculopathy of the right 
lower extremity; however, the evidence overwhelmingly shows 
that the increase in back pain is unrelated to the service-
connected disability.  This evidence includes private and VA 
medical records, the veteran's self-reported history, and 
evidence showing that the veteran received a monetary 
settlement for a Worker's Compensation Claim based on a 
finding that the veteran suffered an injury to his low back 
in a May 1999 industrial accident.  

The preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for the veteran's 
service-connected lumbosacral strain; there is no doubt to be 
resolved; and an increased rating for lumbosacral strain is 
not warranted.  




ORDER

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 10 percent disabling 
is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


